DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1, 3, 7, 9, 13 and 15, as amended, are currently pending and have been considered below. Claim 19 is new and is currently pending below. Claims 2, 4-6, 8, and 10-12, as originally filed, are currently pending and have been considered below. 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 3/02/2021 and 02/26/2021 have been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed April 13th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
The objection to the drawing has been withdrawn.
The 101 rejection has been withdrawn.
Claims 1-15 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (US 2014/0037147; hereinafter Yoshio) in view of Trajkovic et al. (US 2002/0168084; hereinafter Trajkovic) and in further view of Kobold (USP 9,208,386; hereinafter Kobold).

Regarding Claim 1:
Yoshio discloses a surveillance system comprising: at least one memory storing instructions; and 5at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions (Yoshio, Para. [0069], Yoshio teaches a processor with programs stored on a memory) to: acquire two or more captured images generated by capturing a region on a current route two or more times, the current route being a route which people are passing through (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images).
Kobold, in the same field of endeavor of image processing, discloses calculate a risk index value which indicates a degree of risk caused by congestion of 10people in a first region on the current route, by using current appearance of movement of people on the current route, the current appearance being observed in the two or more captured images and the first region being different than the region generated from the captured images (Kobold, Column 5, Lines 50-62, Figure 2, Kobold teaches a threshold value is calculated from captured image data, with the threshold value used for all regions being monitored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include a risk index value using a captured image as taught by Kobold in order to select a particular feed of the plurality of camera/video streams based on the threshold value determined by the image processing system (Kobold, Column 2, Lines 18-22).
Trajkovic, in the same field of endeavor of image processing, discloses output notification indicating that a route which people are guided to should be switched from the current route to a bypass route which is determined for the current route, when the risk 15index value is equal to or greater than a predetermined threshold value (Trajkovic, Para. [0033-0035], Trajkovic teaches a system, using information about the traffic speed and density (congestion) to calculate an alternate .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include notifying people of a bypass route based as taught by Trajkovic in order to inform the user of a route to avoid crowds (Trajkovic, Para. [0027]).
Regarding Claim 2:
The combination of Yoshio, Kobold, and Trajkovic discloses the surveillance system according to claim 1. 
Yoshio further discloses wherein the degree of risk depends on a number of the people in the first region and speeds of the people (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images, and a congestion degree is determined from the input image).
Regarding Claim 3:
The combination of Yoshio, Kobold, and Trajkovic discloses the surveillance system according to claim 1. 
Yoshio further discloses the first region is outside of the region that is captured (Yoshio, Fig. 5, Yoshio discloses the captured region includes a region for tracking movement of people).
Kobold, in the same field of endeavor of image processing, discloses the at least one processor is further configured to calculate the risk index value by using at least current appearance of movement of people in the captured region near the first region (Kobold, Column 5, Lines 50-62, Figure 2, Kobold teaches a threshold value is calculated from captured image data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include calculating a first risk index value using a current captured image of movement of people as taught by Kobold in 
Regarding Claim 4:
The combination of Yoshio, Kobold, and Trajkovic discloses the surveillance system according to claim 1. 
Trajkovic, in the same field of endeavor of image processing, discloses extract a bypass route whose starting point is a closest to the first region among bypass routes which are determined for the current route (Trajkovic, Fig. 7, Para. [0033], Trajkovic teaches a system, using information about the traffic speed and density (congestion) to calculate an alternate route for the user with a starting point closest to the tracked region (first region)); and  
30determine the extracted bypass route to be the bypass route which people should be guided to (Trajkovic, Para. [0033], Trajkovic teaches a system, using information about the traffic speed and density (congestion) to calculate an alternate route for the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include calculating a bypass route based as taught by Trajkovic in order to inform the user of a route to avoid crowds (Trajkovic, Para. [0027]).
Regarding Claim 5:
The combination of Yoshio, Kobold, and Trajkovic discloses the surveillance system according to claim 1. 
Trajkovic, in the same field of endeavor of image processing, discloses determine the extracted bypass route which people should be guided to among bypass routes which are determined for the current route, based on route information indicating priorities of the respective bypass routes .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include calculating a bypass route based as taught by Trajkovic in order to inform the user of a route to avoid crowds (Trajkovic, Para. [0027]).
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, with the inclusion of a second risk index value (Kobold, Column 2, Lines 58-67, Kobold teaches a plurality of values for a plurality of locations) of a second region being in front of the first region (Trajkovic, Figures 5 and 6, Trajkovic teaches the congested regions may be adjacent to each other or along the traveling route), and is therefore rejected on the same premise.
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 8:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio in view of Trajkovic and in further view of Kobold, and yet in further view of Matsumoto et al. (US 2015/0278588; hereinafter Matsumoto and previously disclosed by an IDS).
Regarding Claim 19:
The combination of Yoshi, Trajkovic, and Kobold disclose the surveillance system according to claim 3, wherein outputting the notification comprises outputting the notification…
Matsumoto, in the same field of endeavor of image processing, discloses to a terminal of a security guard conducting surveillance of an area including the current route (Matsumoto, Para. [0054], Matsumoto discloses a PC (terminal) monitored by a security guard in real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Trajkovic to include a transmitting traffic information to a security guard monitoring a terminal as disclosed by Matsumoto in order to monitor the situation of the area with pedestrian traffic, including counting the amount of people in said area (Matsumoto, Para. [0055-0057]).
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive. 
In regards to claim 1, applicant’s representative argues the cited references fail to disclose or reasonably suggest each and every claim element. In particular, the applicant’s representative argues Kobold does not disclose the claim limitation of “the first region being different than the region generated from the captured images…”. This limitation is regarding calculation of a threshold value for determining when an alternate route should be determined and output the notification of when the alternate route should be taken. However, the examiner disagrees and puts forth the referenced art discloses this limitation. Kobold, in the cited rejection above for claim 1, discloses a threshold value is .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664